                Case 3:18-cv-01035-MO          Document 99              Filed 06/17/21   Page 1 of 5




     ELLEN F. ROSENBLUM
     Attorney General
     DARSEE STALEY #873511
     DEANNA J. CHANG #192202
     Senior Assistant Attorneys General
     Department of Justice
     100 SW Market Street
     Portland, OR 97201
     Telephone: (971) 673-1880
     Fax: (971) 673-5000
     Email: Darsee.Staley@doj.state.or.us
             Deanna.J.Chang@doj.state.or.us

     Attorneys for Defendants




                                IN THE UNITED STATES DISTRICT COURT

                                     FOR THE DISTRICT OF OREGON

                                           PORTLAND DIVISION

     CENTER FOR BIOLOGICAL DIVERSITY;                         Case No. 3:18-cv-01035-MO
     CASCADIA WILDLANDS; NATIVE FISH
     SOCIETY,                                                 DEFENDANTS’ MOTION TO EXTEND
                                                              THE STAY OF LITIGATION PENDING
                      Plaintiffs,                             COMPLETION OF THE HCP PROCESS

              v.

     PETER DAUGHERTY, in his official
     capacity as Oregon State Forester;
     KATHERINE SKINNER, in her official
     capacity as District Forester for the Tillamook
     District; MICHAEL CAFFERATA, in his
     official capacity as District Forester for the
     Forest Grove District; DANIEL GOODY, in
     his official capacity as District Forester for the
     Astoria District,

                      Defendants.




Page 1 -   DEFENDANTS’ MOTION TO EXTEND THE STAY OF LITIGATION PENDING
           COMPLETION OF THE HCP PROCESS
           41133858
                                                      Department of Justice
                                                     100 SW Market Street
                                                       Portland, OR 97201
                                              (971) 673-1880 / Fax: (971) 673-5000
             Case 3:18-cv-01035-MO          Document 99              Filed 06/17/21   Page 2 of 5



          And

   OREGON FOREST INDUSTRIES
   COUNCIL,

                  Intervenor-Defendant.
          And

   TILLAMOOK COUNTY,

                  Intervenor-Defendant.


                                              CONFERRAL

          Counsel for defendants conferred with the parties by telephone on June 17, 2021.

   Plaintiffs’ counsel stated that Plaintiffs will oppose this Motion and intend to file a response in

   opposition in accordance with Local Civil Rule 7(e)(1). Intervenor-defendants do not oppose the

   Motion.

                                                  MOTION

          Defendants move the court for an order extending the stay of litigation in this matter until

   such time as the Western Oregon State Forests Habitat Conservation Plan (HCP) process, now

   reaching its final stages, is completed. Defendants anticipate that the HCP will likely be

   approved by the Oregon Board of Forestry, as well as the federal agencies with jurisdiction over

   affected species, in 2023.

          In support of this Motion, defendants rely on the Court’s inherent power to control its

   docket in the interest of justice and judicial efficiency, defendants’ prior motions and

   declarations, the Declarations of Liz Dent and Doug Grafe (filed concurrently with this motion),

   the following memorandum in support, and publicly available information on the COVID-19

   pandemic, the drought and concomitant fire risks and concerns in Oregon and throughout the

   Western states, and the status of the HCP currently under review pursuant to the National

   Environmental Policy Act (NEPA).1
   1
       https://www.oregon.gov/odf/aboutodf/Pages/HCP-initiative.aspx
Page 2 - DEFENDANTS’ MOTION TO EXTEND THE STAY OF LITIGATION PENDING
          COMPLETION OF THE HCP PROCESS
       41133858
                                                   Department of Justice
                                                  100 SW Market Street
                                                    Portland, OR 97201
                                           (971) 673-1880 / Fax: (971) 673-5000
              Case 3:18-cv-01035-MO         Document 99              Filed 06/17/21   Page 3 of 5




                                      MEMORANDUM IN SUPPORT

            In April 2020, defendants moved for a stay to conserve the resources of the Oregon

     Department of Forestry (ODF) then under extreme stress from the global pandemic, the ongoing

     effort to prepare the Western Oregon State Forests HCP, and the then-impending 2020 fire

     season. Defendants informed the court and the parties that, in the event the HCP process

     proceeded as expected, defendants likely would seek extensions of the stay because

     implementation of an HCP and the Incidental Take Permit (ITP) that accompanies it, directly

     impact the subject matter of this case and likely will render the case moot. Subsequently, the
     court granted two extensions.2

            The current stay of litigation expires on July 15, 2021. The Declaration of Liz Dent,

     Chief of the State Forests Division of ODF, establishes that the HCP process is on track to a

     successful conclusion. After completing Phases 1 and 2, which involved data gathering, scoping,

     and strategy development, the Oregon Board of Forestry directed ODF to continue with Phase 3.

     A key Phase 3 milestone has been met with the preparation of a draft HCP document submitted

     to the federal agencies, NOAA Fisheries and the U.S. Fish and Wildlife Service (collectively, the

     Services) in March 2021.

            The Services then commenced the NEPA review process, including taking public

     comment and preparing a draft Environmental Impact Statement. NOAA, the lead federal

     agency, updated its work schedule for the HCP process which presently anticipates issuance of

     the Services’ “Records of Decision” in December 2022. Decl. of Dent, ¶¶ 6-7 and Exh. 1101

     (project schedule; also available on the webpage link provided in fn. 1 supra). The reasonable

     expectation that the HCP and corresponding ITP will come to fruition is grounds to avoid




     2
       The original stay expired on October 30, 2020. Defendants sought a short extension, until
     December 29, 2020, due to the extraordinary conditions arising from the 2020 Labor Day fires.
     The court then extended the stay until July 15, 2021, on defendants’ unopposed motion.
Page 3 - DEFENDANTS’ MOTION TO EXTEND THE STAY OF LITIGATION PENDING
         COMPLETION OF THE HCP PROCESS
         41133858
                                                   Department of Justice
                                                  100 SW Market Street
                                                    Portland, OR 97201
                                           (971) 673-1880 / Fax: (971) 673-5000
                Case 3:18-cv-01035-MO           Document 99             Filed 06/17/21   Page 4 of 5




     diverting staff and resources from the HCP and, most importantly, fire recovery, fire planning,

     and firefighting, to reinitiation of defense in this litigation.

              Ms. Dent’s declaration also demonstrates that the resource constraints on ODF continue

     at critical levels. While the challenges from the work-related COVID-19 impacts have lessened,

     significant issues are expected to continue, including closure of ODF’s offices and remote work

     for most employees. Id., ¶ 9. ODF’s resource specialists must continue to commit substantial

     time to the ongoing restoration activities on the Santiam State Forest in response to last year’s

     devastating fire season and this year’s fire season will likely involve levels of ODF resources
     that will put additional strain on the agency. Id., ¶ 10.

              The Declaration of Doug Grafe provides additional details and support for extension of

     the stay on the grounds of critical resource constraints. The 2021 fire season is already

     underway – which is 6 weeks earlier than is normal and has resulted in twice the number of fires

     compared to the 10 year average. Decl of Grafe, ¶ 3. Widespread drought signifies high risk for

     another catastrophic season. Id., ¶ 4. ODF is diligently deploying resources in planning for use

     of COVID-19 protocols and enabling efficient and effective response to fires anywhere in the

     State. Id., ¶ 5.

                                                 CONCLUSION

              Reinitiating litigation in this case under the present circumstances will impose an undue

     burden on defendants, particularly when the HCP process, which will moot the case in its

     ///
     ///

     ///

     ///

     ///



Page 4 -   DEFENDANTS’ MOTION TO EXTEND THE STAY OF LITIGATION PENDING
           COMPLETION OF THE HCP PROCESS
           41133858
                                                      Department of Justice
                                                     100 SW Market Street
                                                       Portland, OR 97201
                                              (971) 673-1880 / Fax: (971) 673-5000
                Case 3:18-cv-01035-MO        Document 99              Filed 06/17/21   Page 5 of 5




     entirety, is on track for timely completion. Therefore, defendants request that the court order the

     stay of this litigation continue for the duration of the HCP process or until sooner lifted for

     good cause.

              DATED June 17 , 2021.

                                                          Respectfully submitted,

                                                          ELLEN F. ROSENBLUM
                                                          Attorney General



                                                              s/ Darsee Staley
                                                          DARSEE STALEY #873511
                                                          DEANNA J. CHANG #192202
                                                          Senior Assistant Attorneys General
                                                          Trial Attorneys
                                                          Tel (971) 673-1880
                                                          Fax (971) 673-5000
                                                          Darsee.Staley@doj.state.or.us
                                                          Deanna.J.Chang@doj.state.or.us
                                                          Of Attorneys for Defendants




Page 5 -   DEFENDANTS’ MOTION TO EXTEND THE STAY OF LITIGATION PENDING
           COMPLETION OF THE HCP PROCESS
           41133858
                                                    Department of Justice
                                                   100 SW Market Street
                                                     Portland, OR 97201
                                            (971) 673-1880 / Fax: (971) 673-5000
